UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THOMAS R.,
Plaintiff, 21-cv-1388 (JGK)
- against - ORDER

HARTFORD LIFE AND ACCIDENT INSURANCE
COMPANY ,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties should provide the Court with a status update by
July 2, 2021.
SO ORDERED.

Dated: New York, New York Efe
June 3, 2021 _ io (AP
Lee John G. Koeltl
United States District Judge

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _ .

DATE FILED: (5 /2'/202.'

 

 

 

 

 

 

 
